J-A01030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.J.V.                                            IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellant

                     v.

N.A.

                          Appellee                   No. 2048 EDA 2018


                 Appeal from the Order Dated May 30, 2018
            In the Court of Common Pleas of Philadelphia County
                      Family Court at No: 0C1305517


BEFORE: OTT, STABILE, and MCLAUGHLIN, JJ.

JUDGMENT ORDER BY STABILE, J.:                   FILED DECEMBER 24, 2018

       A review of the instant appeal reveals that the instant appeal is

untimely.   Appellant is appealing, in part, from the May 9, 2018 order

relinquishing jurisdiction of the custody matter to New Jersey. To be timely,

the instant appeal had to be filed no later than June 8, 2018. See Pa.R.A.P.

903(a). The instant appeal, filed June 18, 2018, is, therefore, untimely.

Accordingly, we quash the instant appeal, to the extent the appeal is from the

May 9, 2018 order.

       Appellant purports to appeal also from the May 30, 2018 order denying

his motion for reconsideration of the May 9, 2018 order. It is well-established,

however, that orders denying reconsideration are not appealable. Rather, the

appeal lies from the underlying order itself. See, e.g., T.W. v. D.A., 127 A.3d
826, 826 n.1 (Pa. Super. 2015).       See also Cheathem v. Temple Univ.
J-A01030-19



Hosp., 743 A.2d 518 (Pa. Super. 1999) (mere filing of a petition for

reconsideration did not toll 30 day appeal period from final order). Thus, we

quash the appeal also to the extent Appellant purports to appeal from the

denial of his motion for reconsideration.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/18




                                     -2-